     Case 2:20-cv-00722-PSG-JC Document 25 Filed 10/29/20 Page 1 of 1 Page ID #:965




 1
 2
 3
                                                                             JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORN1A
10
      TANIA A.,1                                     Case No. 2:20-cv-00722-PSG-JC
11
12                              Plaintiff,
                        V.
13
                                                     JUDGMENT
14    ANDREW SAUL, Commissioner
15    of Social Security,
16
                                Defendant.
17
18          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19 Social Security is reversed and this matter is remanded for further administrative
20 action consistent with the October 9, 2020 Report and Recommendation of United
21 States Magistrate Judge.
22
   DATED:        ;o/zfl/1£&)
23
24
                                             HONORABLE PHILIP S. GUTIERREZ
25                                           CHIEF UNITED STATES DISTRICT JUDGE
26
27
            'Plaintiffs name is partially redacted to protect her privacy in compliance with Federal
28   Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United States.
